I concur in the result announced in the foregoing opinion but not with all that is said in it.
I do not agree with that part of the opinion which holds that the order made on May 11, 1948, requiring appearance on the 22nd day of May, was in compliance with section 11702 providing that, "the court must cite the party charged to appear before the court at a time not more than ten * * * days from the time the accusation was presented."
If we exclude the 11th of May, then ten full days thereafter expired at midnight on May 21st and the citation to appear on the 22nd was at a time more than ten days from the time the accusation was presented. *Page 9 
I concur in what is said on the directory feature of section 11702.
I also concur in the view that Judge Taylor was and is disqualified but in order to reach the conclusion that he is disqualified, I think we are by necessary implication overruling the majority opinion in the case of State ex rel. Stefonick v. District Court, 117 Mont. 86, 157 P.2d 96, and I agree that the majority opinion in that case should be overruled but I think it should be done expressly.